Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action has been issued in response to amendment filed on 12/22/2021.   Claims 2-3, 7, 10-11, 15, 18-19 have been amended.  Claims 22-23 have been added.  Claims 6 and 14 have been canceled.  Claims 2-5, 7-13, 15-21 are pending, of which claims, of which claim 2, claim 10 and claim 18 are in independent form.  Accordingly, this action has been made FINAL.

Status of Claims
3.	 Claims 2-5, 7-13, 15-23 are pending, of which claim 2, claim 10 and claim 18 are in independent form.
Remarks
4. 	Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.
Allowable Subject Matter
Claims 3, 7, 11, 15, 19 and 22-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim  2, 4-5, 8-10, 12-13, 16-18 and 20-21  are rejected under 35 U.S.C. 103 as being unpatentable over Loberg (US 20100268513, herein after Loberg – IDS of records), in view of McInnes (US 20050081161, herein after McInnes – IDS of records) and further in view of Stack Exchange (“How to extract style data from DXF when converting to geoJSON”, herein after  Stack Exchange).
Claim 2 is rejected, Loberg teaches a method implemented using a system comprising an interpreter module configured to execute an interpreter framework for Loberg, abstract and summary): 
obtaining a drawing file comprising a plurality of layers, each of the plurality of layers comprising data values used to digitally render physical items(Loberg, US 20100268513, paragraph [0016], the method can involve receiving one or more files that identify features of the design elements that the user selected in the CAD user interface.  Fig. 2 and paragraph [0055], Along these lines, FIG. 2 shows that CAD interface 105 comprises (or comprises a reference to) one or more features toolbars 205, which can further comprise various, selectable feature elements 205a, 205b and 205c. For example, CAD user interface 105 may provide its own features toolbar 205. In other cases, a third-party application program (not shown) provides toolbar 205, and/or manages input with respect to the corresponding options 205a-c, etc. In either case, the illustrated example shows that these selectable feature elements 205a, 205b, and 205c allow a user to modify a design element for size, color and finish in the CAD user interface 105. In particular, FIG. 2 shows that the table corresponding to design element 126 is four feet by eight feet, black, and having a wood grain finish. As the user selects and modifies these selectable feature options 205a-c, FIG. 2 shows that the corresponding CAD program populates the user's selections in various records. Fig. 2 and paragraph [0056-0057], FIG. 2 shows that the user has selected 3D option 116. In the illustrated implementation, this user selection causes intermediate interface 107 to begin upload and rendering process. Along these lines, FIG. 2 shows that intermediate interface 107 receives or imports message 235 from interface 105, which comprises one or more design entities including CAD blocks for the drawn design elements 120 (wall), 121 (wall), and 126 (table) through one or more import interfaces 215. One will appreciate, however, that message 235 could also or alternatively include one or more CAD design entities in the form of CAD lines, in addition to or in lieu of CAD blocks, as such.); 
interpreting data values of a first layer of the drawing file, comprising(Loberg, paragraph [0055-0056], Along these lines, FIG. 2 shows that CAD interface 105 comprises (or comprises a reference to) one or more features toolbars 205, which can further comprise various, selectable feature elements 205a, 205b and 205c. For example, CAD user interface 105 may provide its own features toolbar 205. In other cases, a third-party application program (not shown) provides toolbar 205, and/or manages input with respect to the corresponding options 205a-c, etc. In either case, the illustrated example shows that these selectable feature elements 205a, 205b, and 205c allow a user to modify a design element for size, color and finish in the CAD user interface 105. In particular, FIG. 2 shows that the table corresponding to design element 126 is four feet by eight feet, black, and having a wood grain finish. As the user selects and modifies these selectable feature options 205a-c, FIG. 2 shows that the corresponding CAD program populates the user's selections in various records.  Paragraph [0056], Thus, in order to accurately render the selected table design element 126 as drawn by the user, the intermediate interface 107 will ultimately need to receive all of the information drawn by the user, which, in this case means receipt of multiple files including both any CAD-based design entities (CAD blocks or lines) and corresponding features.  Paragraph [0059].): 
extracting each data value that represents a dimensional coordinate of an entity record that corresponds to a physical item of the first layer(Loberg, fig. 1A, component 120 – Create Record, Type:line, Position: x,y and paragraph [0043], FIG. 1A that the type of design entity is a "line," as well as the position information. In any event, one will appreciate that design entities that are correlated with object entities can be opened and modified in any user interface (whether the CAD user interface 105, or another user interface provided by the object-oriented design application program). By contrast, design entities that are not correlated with object entities (i.e., object status set to "off" will generally be opened or modified only in the CAD application program.); and 
for each data value that represents the dimensional coordinate, converting the data value to a geospatial file format to obtain a set of geospatial values(Loberg, fig. 1B, component 120 – Create Object, Type:line, SubType: Wall and Position: x,y and paragraph [0043], The intermediate interface 107 then sends message 140 to object-oriented database 117 not only to create an object (133) for design entity 120, but also to include the additional details requested, such as that the design entity represents a wall, or even other details about the wall structure, color, design, texture, materials, etc. Ordinarily, however, these and other details might not be included in the typical record for a design entity in a CAD application.); and 
automatically interpreting the data values irrespective of a manner in which data structures, that use the data values to define representations of physical items of the first layer, are arranged within the drawing file(Loberg, paragraph [0055], Along these lines, FIG. 2 shows that CAD interface 105 comprises (or comprises a reference to) one or more features toolbars 205, which can further comprise various, selectable feature elements 205a, 205b and 205c. For example, CAD user interface 105 may provide its own features toolbar 205. In other cases, a third-party application program (not shown) provides toolbar 205, and/or manages input with respect to the corresponding options 205a-c, etc. In either case, the illustrated example shows that these selectable feature elements 205a, 205b, and 205c allow a user to modify a design element for size, color and finish in the CAD user interface 105. In particular, FIG. 2 shows that the table corresponding to design element 126 is four feet by eight feet, black, and having a wood grain finish. As the user selects and modifies these selectable feature options 205a-c, FIG. 2 shows that the corresponding CAD program populates the user's selections in various records.  Loberg, Fig. 2 and paragraph [0056-0057], FIG. 2 shows that the user has selected 3D option 116. In the illustrated implementation, this user selection causes intermediate interface 107 to begin upload and rendering process. Along these lines, FIG. 2 shows that intermediate interface 107 receives or imports message 235 from interface 105, which comprises one or more design entities including CAD blocks for the drawn design elements 120 (wall), 121 (wall), and 126 (table) through one or more import interfaces 215. One will appreciate, however, that message 235 could also or alternatively include one or more CAD design entities in the form of CAD lines, in addition to or in lieu of CAD blocks, as such.).  

Loberg does not explicitly teach
generating, based on the set of geospatial values, a geospatial data file having the geospatial file format, wherein the geospatial data file is configured to digitally render the physical item using the set of geospatial values
	However, McInnes teaches
generating, based on the set of geospatial values, a geospatial data file having the geospatial file format, wherein the geospatial data file is configured to digitally render the physical item using the set of geospatial values(MacInnes, US 20050081161, fig. 2 and paragraph [0052], Using the captured image, center 20 may then use object creator module 32 of the present invention to transform the image into an object suitable for use by client application 12, 12'. As shown, module 32 includes a conversion module 34 configured to convert the image to the desired format discussed hereinabove. The formatted image may then be edited (e.g., for size) using edit module 36. Property module 38 may be used to apply desired properties, such as textures and colors. Module 40 saves the substantially completed object to the object repository 19 associated with development center 20. In this manner, repository 19 may be populated with multiple versions of otherwise identical objects configured with distinct properties. For example four objects may be provided to correspond to a single chair in each of the four fabrics provided by the chair's manufacturer. The objects may be further manipulated, or new objects/properties created/applied (e.g., textures or colors that are not offered by the particular manufacturer), by a user version of object creator module 32' associated with client application 12, 12', which is discussed in greater detail hereinbelow.  Paragraph [0151], Turning to FIG. 7, a furniture object (product) 29 is to generate a 3D object model 33 in the .DXF format. As shown in FIG. 8, development center 20, embodied as a Design Object (DO) converter application running on a developer's PC, then imports 3D model 33, e.g., as a wireframe using wireframe module 34, edits, applies material and texture using modules 36, 38 (FIG. 2), and generates a DO object 33' using module 40. Object 33' is then saved to library 19 (FIG. 2) in the DO format such as shown in dialog box 200. DO object 33' is now ready to be download by application 12, 12' and saved in database 42 as object 43 (FIG. 2).  McInnes, paragraph [0090-0092], Room Planning, The user may import 112 from object library 42 (FIG. 2) by choosing one of several templates of room plans which may be further customized. Alternatively, the user may import an existing CAD drawing/plan of the room, such as provided by development center 20 via object repository 19. As a still further alternative, the user may begin planning 114 the room from scratch. This may be accomplished by allowing the user to enter the coordinates (x, y, z dimensions) of the room in a predefined room property window 142, as discussed hereinbelow with regard to FIG. 6.  McInnes, Fig.8 – Dimension 457.38x457.57x698.50 and paragraph [0151].).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate McInnes into Loberg's to enable a user to quickly and conveniently generate or import 3D scenes, import and manipulate 3D objects in the scenes in real time, and renders them in photorealistic detail on the client computer as suggested by McInnes (See abstract and summary).
The Office would like to use prior art Stack Exchange to back up Loberg and McInnes to further teach limitation
generating, based on the set of geospatial values, a geospatial data file having the geospatial file format(Stack Exchange, page 2 command to convert DXF file to GeoJSON file, 
ogr2ogr -f geojson -dialect sqlite -sql "select geometry, ogr_style from entities" style.json jcsample.dxf
Check the result:
ogrinfo style.json -ro -al 
INFO: Open of `style.json'
      using driver `GeoJSON' successful.

Layer name: OGRGeoJSON
Geometry: Unknown (any)
Feature Count: 4036
Extent: (-174.786500, -1163.622000) - (1769.214000, 204.378100)
Layer SRS WKT:
GEOGCS["WGS 84",
    DATUM["WGS_1984",
        SPHEROID["WGS 84",6378137,298.257223563,
            AUTHORITY["EPSG","7030"]],
        AUTHORITY["EPSG","6326"]],
    PRIMEM["Greenwich",0,

    UNIT["degree",0.0174532925199433,
        AUTHORITY["EPSG","9122"]],
    AUTHORITY["EPSG","4326"]]
OGR_STYLE: String (0.0)
OGRFeature(OGRGeoJSON):0
  OGR_STYLE (String) = PEN(c:#00ffff,p:"1.0g")
  Style = PEN(c:#00ffff,p:"1.0g")
  LINESTRING (1644.348 -1051.956 0,1763.214 -1051.956 0)).
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Stack Exchange into Loberg and McInnes's to enable a user to extract style data from DXF to GeoJSON as suggested by Stack Exchange (See page 1-3).
The Office notes that Stack Exchange also teaches limitation wherein interpreting the data values of the first layer of the drawing file comprises: automatically interpreting the data values irrespective of a manner in which data structures, that use the data values to define representations of physical items of the first layer, are arranged within the drawing file(Stack Exchange, page 1-3, convert from DXF to GeoJSON.).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 2, Loberg McInnes and Stack Exchange teach the method of claim 2, further comprising,  (Loberg, paragraph [0055-0059]): 
for each layer:  extracting each data value that represents a dimensional coordinate of an entity record that corresponds to each physical item of the layer(McInnes, paragraph [0090-0092], Room Planning, The user may import 112 from object library 42 (FIG. 2) by choosing one of several templates of room plans which may be further customized. Alternatively, the user may import an existing CAD drawing/plan of the room, such as provided by development center 20 via object repository 19. As a still further alternative, the user may begin planning 114 the room from scratch. This may be accomplished by allowing the user to enter the coordinates (x, y, z dimensions) of the room in a predefined room property window 142, as discussed hereinbelow with regard to FIG. 6.  McInnes, Fig.8 – Dimension 457.38x457.57x698.50 and paragraph [0151].  Stack Exchange, page 1-3, convert from DXF to GeoJSON.); and 
converting each of the extracted data values to the geospatial file format to obtain a respective set of geospatial values for the layer(McInnes, Fig.8 – Dimension 457.38x457.57x698.50 and paragraph [0151], Turning to FIG. 7, a furniture object (product) 29 is scanned by a 3D scanner 30 (FIG. 2), to generate a 3D object model 33 in the .DXF format. As shown in FIG. 8, development center 20, embodied as a Design Object (DO) converter application running on a developer's PC, then imports 3D model 33, e.g., as a wireframe using wireframe module 34, edits, applies material and texture using modules 36, 38 (FIG. 2), and generates a DO object 33' using module 40. Object 33' is then saved to library 19 (FIG. 2) in the DO Loberg, paragraph [0090], Furthermore, FIG. 6 shows that the method comprises an act 630 of displaying the CAD design elements in 3D with pre-rendered information. Act 630 can include automatically displaying the CAD design elements as three-dimensional design elements in the three-dimensional user interface using previously-generated rendering instructions. For example, and as also previously mentioned, FIG. 2 shows that intermediate interface 107, such as via rendering/determining module 210, can immediately render the received CAD design elements and corresponding features by using pre-rendered (or previously-generated rendering) information stored in object features database 230. Thus, virtually upon receipt of messages 235 and 240, rendering/determining module 210 prepares a fully rendered version of the design elements in user-interface 109.  Loberg, paragraph [0066].  Stack Exchange, page 1-3, convert from DXF to GeoJSON.).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 4, Loberg McInnes and Stack Exchange teach the method of claim 4, 
wherein generating the geospatial data file having the geospatial file format comprises: generating the geospatial data file based on the respective set of geospatial values for each of the plurality of layers of the drawing file(McInnes, fig. 2 and paragraph [0052].  McInnes, Fig.8 – Dimension 457.38x457.57x698.50 and paragraph [0151].  Stack Exchange, page 2 command to convert DXF file to GeoJSON file, 
ogr2ogr -f geojson -dialect sqlite -sql "select geometry, ogr_style from entities" style.json jcsample.dxf

ogrinfo style.json -ro -al 
INFO: Open of `style.json'
      using driver `GeoJSON' successful.

Layer name: OGRGeoJSON
Geometry: Unknown (any)
Feature Count: 4036
Extent: (-174.786500, -1163.622000) - (1769.214000, 204.378100)
Layer SRS WKT:
GEOGCS["WGS 84",
    DATUM["WGS_1984",
        SPHEROID["WGS 84",6378137,298.257223563,
            AUTHORITY["EPSG","7030"]],
        AUTHORITY["EPSG","6326"]],
    PRIMEM["Greenwich",0,
        AUTHORITY["EPSG","8901"]],
    UNIT["degree",0.0174532925199433,
        AUTHORITY["EPSG","9122"]],
    AUTHORITY["EPSG","4326"]]
OGR_STYLE: String (0.0)
OGRFeature(OGRGeoJSON):0
  OGR_STYLE (String) = PEN(c:#00ffff,p:"1.0g")

  LINESTRING (1644.348 -1051.956 0,1763.214 -1051.956 0)).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 2, Loberg McInnes and Stack Exchange teach the method of claim 2, wherein generating the geospatial data file comprises(McInnes, fig. 2 and paragraph [0052].  McInnes, Fig.8 – Dimension 457.38x457.57x698.50 and paragraph [0151].  Stack Exchange, page 1-3, convert from DXF to GeoJSON.): 
converting dimensional coordinates of the first layer to the geospatial file format(McInnes, Fig.8 – Dimension 457.38x457.57x698.50 and paragraph [0151], Turning to FIG. 7, a furniture object (product) 29 is scanned by a 3D scanner 30 (FIG. 2), to generate a 3D object model 33 in the .DXF format. As shown in FIG. 8, development center 20, embodied as a Design Object (DO) converter application running on a developer's PC, then imports 3D model 33, e.g., as a wireframe using wireframe module 34, edits, applies material and texture using modules 36, 38 (FIG. 2), and generates a DO object 33' using module 40. Object 33' is then saved to library 19 (FIG. 2) in the DO format such as shown in dialog box 200. DO object 33' is now ready to be download by application 12, 12' and saved in database 42 as object 43 (FIG. 2).  Loberg, paragraph [0090], Furthermore, FIG. 6 shows that the method comprises an act 630 of displaying the CAD design elements in 3D with pre-rendered information. Act 630 can include automatically displaying the CAD design elements as three-dimensional design elements in the three-dimensional user interface using previously-generated rendering instructions. For example, and as also previously mentioned, FIG. 2 shows that intermediate interface 107, such as via Loberg, paragraph [0066]. Stack Exchange, page 1-3, convert from DXF to GeoJSON.); 
aggregating each of the converted dimensional coordinates that have the geospatial file format(McInnes, Fig.8 – Dimension 457.38x457.57x698.50 and paragraph [0151], Turning to FIG. 7, a furniture object (product) 29 is scanned by a 3D scanner 30 (FIG. 2), to generate a 3D object model 33 in the .DXF format. As shown in FIG. 8, development center 20, embodied as a Design Object (DO) converter application running on a developer's PC, then imports 3D model 33, e.g., as a wireframe using wireframe module 34, edits, applies material and texture using modules 36, 38 (FIG. 2), and generates a DO object 33' using module 40. Object 33' is then saved to library 19 (FIG. 2) in the DO format such as shown in dialog box 200. DO object 33' is now ready to be download by application 12, 12' and saved in database 42 as object 43 (FIG. 2.  Loberg, paragraph [0090]. Stack Exchange, page 1-3, convert from DXF to GeoJSON.); and 
generating the set of geospatial values based on the converted dimensional coordinates that have the geospatial file format(McInnes, Fig.8 – Dimension 457.38x457.57x698.50 and paragraph [0151], Turning to FIG. 7, a furniture object (product) 29 is scanned by a 3D scanner 30 (FIG. 2), to generate a 3D object model 33 in the .DXF format. As shown in FIG. 8, development center 20, embodied as a Design Object (DO) converter application running on a developer's PC, then imports 3D model 33, e.g., as a wireframe using wireframe module 34, edits, applies material and texture using modules 36, 38 (FIG. 2), and generates a DO object 33' using module 40. Object 33' is then saved to library 19 (FIG. 2) in the DO format such as shown in dialog box 200. DO object 33' is now ready to be download by application 12, 12' and saved in database 42 as object 43 (FIG. 2). Stack Exchange, page 1-3, convert from DXF to GeoJSON.) .  
Claim 9 is rejected for the reasons set forth hereinabove for claim 8, Loberg McInnes and Stack Exchange teach the method of claim 8, 
wherein: the geospatial file format is a geospatial data interchange format that is based on JavaScript Object Notation (JSON)(Stack Exchange, page 1-3, geoJSON); and 
the geospatial file format is for representing geographical features of the drawing file, along with a respective non-spatial attribute of each geographical feature(Stack Exchange, page 2 command to convert DXF file to GeoJSON file, 
ogr2ogr -f geojson -dialect sqlite -sql "select geometry, ogr_style from entities" style.json jcsample.dxf
Check the result:
ogrinfo style.json -ro -al 
INFO: Open of `style.json'
      using driver `GeoJSON' successful.

Layer name: OGRGeoJSON

Feature Count: 4036
Extent: (-174.786500, -1163.622000) - (1769.214000, 204.378100)
Layer SRS WKT:
GEOGCS["WGS 84",
    DATUM["WGS_1984",
        SPHEROID["WGS 84",6378137,298.257223563,
            AUTHORITY["EPSG","7030"]],
        AUTHORITY["EPSG","6326"]],
    PRIMEM["Greenwich",0,
        AUTHORITY["EPSG","8901"]],
    UNIT["degree",0.0174532925199433,
        AUTHORITY["EPSG","9122"]],
    AUTHORITY["EPSG","4326"]]
OGR_STYLE: String (0.0)
OGRFeature(OGRGeoJSON):0
  OGR_STYLE (String) = PEN(c:#00ffff,p:"1.0g")
  Style = PEN(c:#00ffff,p:"1.0g")
  LINESTRING (1644.348 -1051.956 0,1763.214 -1051.956 0)).  

As per claim 10, this is the system claim to method claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 12, this is the system claim to method claim 4. Therefore, it is rejected for the same reasons as above.
As per claim 13, this is the system claim to method claim 5. Therefore, it is rejected for the same reasons as above.
As per claim 16, this is the system claim to method claim 8. Therefore, it is rejected for the same reasons as above.
As per claim 17, this is the system claim to method claim 9. Therefore, it is rejected for the same reasons as above.
As per claim 18, this is the non-transitory machine-readable storage device claim to method claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 20, this is the machine-readable storage device claim to method claim 4. Therefore, it is rejected for the same reasons as above.
As per claim 21, this is the machine-readable storage device claim to method claim 5. Therefore, it is rejected for the same reasons as above.
Response to Argument
6.  	Claims 3,7,11, 15 and 19 have been amended to overcome the claim objections.  Therefore, the claim objections for claims 3,7,11, 15 and 19 have been withdrawn.
7.	The Office will maintain a non-statutory double patenting rejection between the instant application and a patent 10,762,250.
8.	On page 10, applicant argued that “That is, Loberg and McInnes both require user input or interaction before generating of 3D renderings or images of interior design sceneries, and as such have no disclosure related to "automatically interpreting the data values," as recited in amended claim 2, much less "irrespective of a manner in which 
The Office respectfully disagreed.  In a step "automatically interpreting the data values,” which means after the system has a drawing file, the system will "automatically interpreting the data values,”.  As long as, the system has the drawing file either by user input or by a cron job (automatically) to get the list of drawing files, the system will perform in later step to automatically interpreting the data value from the drawing file.  On paragraph [0057], Loberg teaches “For example, FIG. 2 shows that the user has selected 3D option 116. In the illustrated implementation, this user selection causes intermediate interface 107 to begin upload and rendering process. Along these lines, FIG. 2 shows that intermediate interface 107 receives or imports message 235 from interface 105, which comprises one or more design entities including CAD blocks for the drawn design elements 120 (wall), 121 (wall), and 126 (table) through one or more import interfaces 215. One will appreciate, however, that message 235 could also or alternatively include one or more CAD design entities in the form of CAD lines, in addition to or in lieu of CAD blocks, as such.” Which means the intermediate interface 107 will automatically interpret the data values to display a CAD draw file to a 3D drawing “drawn design elements 120 (wall), 121 (wall), and 126 (table)” which means “automatically interpreting the data values irrespective of a manner in which data structures, that use the data values to define representations of physical items of the first layer, are arranged within the drawing file”. 
 In addition, in paragraph [0016], Loberg teaches about automatically displaying the CAD blocks as 3D design elements, “For example, at least one implementation of a computer-implemented method of using an object-oriented design program to instantly render user designs made in a CAD program can involve identifying one or more user requests to render in a three-dimensional user interface one or more design elements created in a separate CAD user interface. The method can also involve receiving one or more CAD design elements that represent one or more CAD blocks and/or lines created by the user in the CAD user interface. In addition, the method can involve receiving one or more files that identify features of the design elements that the user selected in the CAD user interface. Furthermore, the method can involve automatically displaying the CAD blocks as three-dimensional design elements in the three-dimensional user interface using previously-generated rendering instructions.” which means “automatically interpreting the data values irrespective of a manner in which data structures, that use the data values to define representations of physical items of the first layer, are arranged within the drawing file”. 
Therefore   Loberg, McInnes and Stack Exchange teach “automatically interpreting the data values irrespective of a manner in which data structures, that use the data values to define representations of physical items of the first layer, are arranged within the drawing file”.


Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139 and fax number (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199